SULLIVAN, Judge,
concurring in result.
The trial court’s ruling was a dismissal of Willard’s complaint for a Writ of Mandamus. The complaint sought an order directed to EVPL requiring EVPL to submit the budget as proposed by Willard to the County Auditor. It was asserted that EVPL had no authority to fix or modify the budget as submitted by Willard.
Although I concur in the affirmance of the trial court’s dismissal of the complaint, I respectfully disagree with the rationale of my colleagues which reaches that result.
A crucial inconsistency exists between the Private Donation Library Statute, I.C. § 36-12-7-8, requiring that the tax must be levied “under IC 6-1.1” and the majority’s reliance upon I.C. § 6-l.l-17-5(a) to reach the conclusion that EVPL must levy the tax and therefore must “fix” the budget for Willard.
Indiana Code § 6-l.l-17-5(a) covers only budgets of political subdivisions. Willard is not a political subdivision. See Ind.Code § 6-1.1-1-12 (Burns Code Ed. Repl.2003). In this respect it is my view that I.C. § 6-l.l-17-5(a) cannot be used to hold that EVPL must fix the budget of an entity which is not a political subdivision. If that authority is to be found it must be found elsewhere under I.C. 6-1.1.
Be that as it may, neither Willard nor EVPL has brought to our attention any other statutory provision which governs *1169the matter of private donation library budget approval by the Library Board.
To be sure, common sense, as well as a necessity to make some reasonable provision for budgetary approval and fixing and levying an appropriate tax to fund private donation libraries, would seem to be dictated. However, the statutory gap is an insurmountable hurdle. We are not at liberty to create the appropriate legislation to meet the challenge.
Having said that, it appears to me that EVPL must fix a tax levy to fund Willard in an amount of not less than $.0067 and not more than $.0167 for each $100 of Vanderburgh County’s assessed valuation. This does not mean, however, that EVPL must rubber stamp Willard’s proposed budget; nor does it give EVPL the authority to recraft a budget for Willard which EVPL thinks is more appropriate or reasonable. This impasse indicates that the ultimate taxing authority, which rests with the Library Board, permits EVPL in its discretion to set the tax rate somewhere within the one-penny range provided by statute.7 When this has been done and it is ascertained how much tax revenue will be provided for Willard thereby, Willard must necessarily tailor its budget to meet the tax revenue produced in conjunction with such private funds as may be available to Willard.
In summary, it is my conclusion that EVPL does not have the discretionary authority to alter the budget submitted; neither is it required to approve whatever budget is proposed by Willard. It must, however, fix a tax levy rate thereby requiring Willard to conform its budget to the funds available from tax and other sources.8

. The process of holding public hearings to permit taxpayer input with respect to the budget submitted by a private donation library is not “pointless/' as suggested by the majority here, if EVPL "is not permitted to make revisions’’ to the budget. Maj. op. at 1166. Such procedures offer an opportunity for all parties concerned to become aware of the realities of tax-supported funding and to reach some accommodation for the final result. Thus the process contemplated is not totally unlike the process used from 1983 to the time of passage of the Private Donation Library Statute and as described by the majority. See Maj. op. at 1166.


. It could be argued that the ultimate result might be the practical equivalent of the Library Board's revision of the proposed budget. Nevertheless, the process suggested by this separate opinion avoids what I perceive to be unwarranted legislation by this court.